                             Case 19-03052-jw                     Doc 7     Filed 06/06/19 Entered 06/06/19 13:25:38 Desc Main
                                                                            Document      Page 1 of 12
                                                                                                              q Check if this is a modified
        Fill in this information to identify your case:                                                                                   plan, and list below the
                                                                                                                                          sections of the plan that have
                                                                                                                                          been changed.

Debtor 1              ASHLEY M. DOUCETTE
                                                                                                                                      q    Pre-confirmation modification
                       First Name                   Middle Name               Last Name
                                                                                                                                      q    Post-confirmation modification

Debtor 2               ________________________________________________________________                                               _________________________________
(Spouse, if filing)    First Name                   Middle Name               Last Name
                                                                                                                                      _________________________________

                                                                                                                                      _________________________________
United States Bankruptcy Court for the: District of South Carolina
                                                                                                                                      _________________________________

Case number            19-03052
(If known)




          District of South Carolina
          Chapter 13 Plan                                                                                                                                                   5/19


             Part 1:           Notices

          To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                                    indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                                    Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                                    In the following notice to creditors, you must check each box that applies.

          To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                                    You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                                    an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                                    requested in this document.
                                    If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                                    confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                                    applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                                    objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                                    3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                                    interest from objecting to a claim.
                                    The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                                    includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                                    be ineffective if set out later in the plan.


               1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                    q Included       X Not included
                            payment or no payment at all to the secured creditor

               1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                     q Included       X Not included
                            Section 3.4

               1.3          Nonstandard provisions, set out in Part 8                                                                          X Included       q Not included

               1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                         q Included       X Not included
                            out in Section 3.1(c) and in Part 8
            Case 19-03052-jw                Doc 7        Filed 06/06/19 Entered 06/06/19 13:25:38                                Desc Main
                                                         Document      Page 2 of 12
Debtor ___________________________________________                                                    Case Number _______________________

 Part 2:      Plan Payments and Length of Plan



2.1   The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for the
      execution of the plan.
      Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
      follows:

      $394.00 per month       for    58      months
      [and $ ___________ per month           for _____    months.]
      Insert additional lines if needed.


The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.
Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


2.2   Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
      q    The debtor will make payments pursuant to a payroll deduction order.
      X    The debtor will make payments directly to the trustee.
      q    Other (specify method of payment):____________________________.


2.3 Income tax refunds.

      Check one.
      X    The debtor will retain any income tax refunds received during the plan term.
      q    The debtor will treat income tax refunds as follows:

            ____________________________________________________________________________________________________
           _____________________________________________________________________________________________________

2.4   Additional payments.
      Check one.
      X    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
      q  The debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
amount, and date of each anticipated payment.
        ___________________________________________________________________________________________________________

          ___________________________________________________________________________________________________________


 Part 3:      Treatment of Secured Claims


To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if
a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended,
shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection
of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account
of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection
of the automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole
reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to
these provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who
has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

District of South Carolina                                                                                                                         Page 2
Effective May 1, 2019                                     Chapter 13 Plan
            Case 19-03052-jw                 Doc 7        Filed 06/06/19 Entered 06/06/19 13:25:38                                  Desc Main
                                                          Document      Page 3 of 12
Debtor ___________________________________________                                                      Case Number _______________________
3.1 Maintenance of payments and cure or waiver of default, if any.
     Check all that apply. Only relevant sections need to be reproduced.
     X    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

    q 3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor.

      Name of Creditor                     Collateral
      ___________________                  ______________________


     Insert additional claims as needed.



     q 3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed
by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s allowed claim or as otherwise
ordered by the Court.

      Name of Creditor                     Collateral                     Estimated amount Interest rate on          Monthly plan payment on
                                                                          of arrearage      arrearage                arrearage
                                                                                            (if applicable)
      ___________________                  ______________________         $_____________ ________%                   $_______________
                                                                          Includes amounts
                                                                          accrued
                                                                          through the
                                                                           [Month/Year] payment]                        (or more)


     Insert additional claims as needed.

      q 3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in accordance
with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this document and
the Operating Order, the terms of the Operating Order control.



     q 3.1(d) The debtor proposes to engage in loss mitigation efforts with _________________________ according to the applicable guidelines or
procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

     Insert additional claims as needed.

     q    3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
          1.3 of this plan is checked and a treatment is provided in Section 8.1.


3.2 Request for valuation of security and modification of undersecured claims. Check one.

     X None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      q The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim listed
below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated amount of secured claim. For
secured claims of governmental units, unless otherwise ordered by the Court after motion or claims objection filed after the governmental unit files
its proof of claim or after the time for filing one has expired, the value of a secured claim listed in a proof of claim filed in accordance with the
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest
at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5.1 of
this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on
the proof of claim controls over any contrary amounts listed in this paragraph.




District of South Carolina                                                                                                                           Page 3
Effective May 1, 2019                                     Chapter 13 Plan
            Case 19-03052-jw                   Doc 7       Filed 06/06/19 Entered 06/06/19 13:25:38                                  Desc Main
                                                           Document      Page 4 of 12
Debtor ___________________________________________                                                        Case Number _______________________

          Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by section
1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any secured creditor paid the allowed
secured claim provided for by this plan shall release its liens at the earliest of the time required by applicable state law, order of this Court, or thirty
(30) days from the entry of the discharge.

 Name of               Estimated           Collateral            Value of            Amount of           Estimated           Interest rate       Estimated
 creditor              amount of                                 collateral          claims senior       amount of                               monthly
                       creditor’s                                                    to creditor’s       secured claim                           payment to
                       total claim                                                   claim                                                       creditor
                                                                                                                                                 (disbursed by
                                                                                                                                                 the trustee)

 ______________        $_________          ______________        $__________         $__________         $__________         _____%              $__________
                                                                                                                                                 (or more)


Insert additional claims as needed.


3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Check one.
     q      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

     X     The claims listed below are being paid in full without valuation or lien avoidance.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any secured creditor paid
the allowed secured claim provided for by this plan shall satisfy its liens at the earliest of the time required by applicable state law, order of this Court, or
upon completion of the payment of its allowed secured claim in this case.


 Name of creditor                 Collateral                       Estimated amount of              Interest rate                    Estimated monthly
                                                                   claim                                                             payment to creditor
 ALLY FINANCIAL                   2015 DODGE CARAVAN               $15,668.00                       6.25%                            $348.00
                                                                                                                                     (or more)

                                                                                                                                     Disbursed by
                                                                                                                                     X Trustee
                                                                                                                                     q Debtor
Insert additional claims as needed.


3.4 Lien avoidance.
     Check one.
     X     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      q The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest securing
a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the
judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount, if any, of the
judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy
Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

            Choose the appropriate form for lien avoidance.


 Name of creditor and                Estimated           Total of all             Applicable           Value of             Amount of            Amount of lien
 description of property             amount of lien      senior/unavoidable       Exemption and        debtor’s             lien not             avoided
 securing lien                                           liens                    Code Section         interest in          avoided (to be
                                                                                                       property             paid in 3.2
                                                                                                                            above)
 ________________________            $___________        $___________             _____________        $___________         $___________         $___________


District of South Carolina                                                                                                                              Page 4
Effective May 1, 2019                                       Chapter 13 Plan
             Case 19-03052-jw                 Doc 7        Filed 06/06/19 Entered 06/06/19 13:25:38                                  Desc Main
                                                           Document      Page 5 of 12
Debtor ___________________________________________                                                        Case Number _______________________



            Use this form for avoidance of liens on co-owned property only.


 Name of creditor        Total equity (value      Debtor’s equity     Applicable           Non-exempt         Estimated         Amount of         Amount of
 and description         of debtor’s              (Total equity       Exemption            equity             lien              lien not          lien avoided
 of property             property less            multiplied by       and Code             (Debtor’s                            avoided (to
 securing lien           senior/unavoidable       debtor’s            Section              equity less                          be paid in
                         liens)                   proportional                             exemption)                           3.2 above)
                                                  interest in
                                                  property)


 ______________          $___________             $__________         ____________         $___________       $_________        $__________       $__________


Insert additional claims as needed.



3.5 Surrender of collateral.
      Check one.
      X None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
     q The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon confirmation of this
plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects. A copy of this
plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim may file an amended proof of claim itemizing the deficiency
resulting from the disposition of the collateral within a reasonable time after the surrender of the property. Any such amended claim, if allowed, will be
treated in Part 5.1 below.

       Name of creditor                     Collateral
       ___________________                  ______________________


      Insert additional claims as needed.


  Part 4:        Treatment of Fees and Priority Claims

4.1   General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court. Trustee’s
fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without postpetition interest.
4.2   Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case.

4.3   Attorney’s fees
            a.    The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure statement
                  filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be disbursed by
                  the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall disburse a dollar
                  amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the balance of the attorney’s
                  compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after payment of trustee
                  fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an attorney assumes
                  representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court, without further notice,
                  which allows for the payment of a portion of the attorney’s fees in advance of payments to creditors.
            b.    If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                  applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                  trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received $______
                  and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_______ or less.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
      The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a pro rata
      basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.


District of South Carolina                                                                                                                              Page 5
Effective May 1, 2019                                      Chapter 13 Plan
            Case 19-03052-jw                 Doc 7        Filed 06/06/19 Entered 06/06/19 13:25:38                                Desc Main
                                                          Document      Page 6 of 12
Debtor ___________________________________________                                                      Case Number _______________________
      Check box below if there is a Domestic Support Obligation.



      q Domestic Support Claims. 11 U.S.C. § 507(a)(1):

            a.   Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to _____________ (state name of
                 DSO recipient) , at the rate of $_________ or more per month until the balance, without interest, is paid in full. Add additional creditors
                 as needed.
            b.   The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
                 creditor.
            c.   Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property that
                 is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for payment
                 of a domestic support obligation under a judicial or administrative order or a statute.



4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.
      q None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
    q The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of
60 months; see 11 U.S.C. § 1322(a)(4).


      Name of creditor                                                               Amount of claim to be paid
      _____________________________________________                                  $ ____________________________
                                                                                              Disbursed by
                                                                                              q Trustee
                                                                                              q Debtor

Insert additional claims as needed.


  Part 5:        Treatment of Nonpriority Unsecured Claims



5.1   Nonpriority unsecured claims not separately classified. Check one.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
      available after payment of all other allowed claims.

      X The debtor estimates payments of less than 100% of claims.
      q The debtor proposes payment of 100% of claims.
      q The debtor proposes payment of 100% of claims plus interest at the rate of ___%.


5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

      X None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
    q The debtor will maintain the contractual installment payments and cure, through the trustee, any prepetition default in payments on the
unsecured claims listed below.

      Name of creditor                      Current installment payment              Estimated amount of arrearage             Monthly payment
                                            (paid by the debtor)                     through month of filing or                on arrearage to be
                                                                                     conversion                                disbursed by the
                                                                                                                               trustee

      __________________________            $ ____________________                   $ ____________________                    $________________

                                                                                                                               (or more)
      Insert additional claims as needed.




District of South Carolina                                                                                                                           Page 6
Effective May 1, 2019                                     Chapter 13 Plan
            Case 19-03052-jw                 Doc 7        Filed 06/06/19 Entered 06/06/19 13:25:38                                 Desc Main
                                                          Document      Page 7 of 12
Debtor ___________________________________________                                                      Case Number _______________________
5.3 Other separately classified nonpriority unsecured claims. Check one.

      X None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


      q The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

 Name of creditor                       Total amount to be paid on                    Interest rate
                                        the claim                                     (if applicable)

 ___________________________            $ _________________                           ________%




Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. ________________________________________


Provide a brief statement of the basis for separate classification and treatment. _________________________________________________________


________________________________________________________________________________________________________________________



Insert additional claims as needed.

      q Other. An unsecured claim is treated as set forth in section 8.1.   This provision will be effective only if the applicable box in Section 1.3 of this
      plan is checked and a treatment is provided in Section 8.1.



 Part 6:      Executory Contracts and Unexpired Leases




6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
      contracts and unexpired leases are rejected. Check one.

      X None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
      q Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order or
rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of creditor                   Description of leased               Current installment        Estimated amount of         Estimated monthly
                                    property or executory               payment                    arrearage through           payment
                                    contract                                                       month of filing or          on arrearage to be
                                                                                                   conversion                  disbursed by the trustee
 ________________________           _________________________           $___________               $_____________              $____________________


                                                                                                                                (or more)
Insert additional claims as needed.

 Part 7:      Vesting of Property of the Estate




7.1 Property of the estate will vest in the debtor as stated below:
      Check the applicable box:
      X    Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain with
           the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
           responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
           waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.


District of South Carolina                                                                                                                            Page 7
Effective May 1, 2019                                     Chapter 13 Plan
               Case 19-03052-jw                 Doc 7        Filed 06/06/19 Entered 06/06/19 13:25:38                            Desc Main
                                                             Document      Page 8 of 12
Debtor ___________________________________________                                            Case Number _______________________
   q Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
              the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.




    Part 8:      Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

      q None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
_
Part I of this Chapter 13 Form Plan indicates that all objections to the confirmation of the Plan must be filed no later than 7 days before the date
set for the Hearing on confirmation, unless otherwise ordered. In Operating Order 18-04, Judge Waites has otherwise ordered that all objections
to the confirmation of the Chapter 13 Plan in cases before him shall be filed with the Court no later than 21 days after the date of service of the
Plan. Therefore, all objections to the confirmation of this Chapter 13 Plan must be filed with the Court no later than 21 days after the date of
service of this plan.




8.2   In connection with the plan dated JUNE 6, 2019, the debtor(s) hereby state that they understand the following:

              (1)       The obligations set forth in the plan, including the amount, method, and timing of payments made to the
                        trustee and/or directly to creditors;

              (2)       The consequences of any default under the plan including the direct payments to creditors; and

              (3)       That debtor(s) may not agree to sell property, or sell property, employ professionals, or incur debt
                        (including modification of debt) during the term fo the plan without the advance authorization of the
                        Bankruptcy Court.




________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________



    Part 9:      Signature(s)




9.1 Signatures of the debtor and the debtor’s attorney

      The debtor and the attorney for the debtor, if any, must sign below.

    û   /S/ ASHLEY M. DOUCETTE_________                 û   _________________________________________
      Signature of Debtor 1                                           Signature of Debtor 2

Executed on 06/06/2019             Executed on __________________
                 MM / DD / YYYY                           MM /DD / YYYY

District of South Carolina                                                                                                                   Page 8
Effective May 1, 2019                                        Chapter 13 Plan
           Case 19-03052-jw                 Doc 7     Filed 06/06/19 Entered 06/06/19 13:25:38                           Desc Main
                                                      Document      Page 9 of 12
Debtor ___________________________________________                                               Case Number _______________________



  û   _/s/ Craig Joseph Poff_________               Date   _________________
     Signature of Attorney for the debtor    DCID #5212              MM/DD/ YYYY



By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.

          This will certify that the foregoing Chapter 13 Plan was duly mailed, first class mail, to the following creditors of record in this matter
as well as to the Office of the Chapter 13 and United States Trustees.

                                                                               /s/ Craig Joseph Poff_______
                                                                               Craig Joseph Poff, Esq. #5212
                                                                               704 Prince Street
                                                                               Beaufort, South Carolina 29902
                                                                               843-521-0995
                                                                               Attorney for Debtor(s)

JUNE 6, 2019




Office of the United States Trustee

1835 Assembly Street, #953

Columbia, South Carolina 29201



Office of the Chapter 13 Trustee

Post Office Box 997

Mt. Pleasant, South Carolina 29465



   Ally
                                            (543654550)
   Post Office Box 9001951
                                            (cr)
   Louisville KY 40290

   Carter-Young
                                            (543654551)
   Post Office Box 82269
                                            (cr)
   Conyers GA 30013

   Jones-Onslow Electric
   c/o Online Information                   (543654552)
   685 W. Fire Tower Road                   (cr)
   Winterville NC 28590

   Medical Data Service
                                            (543654553)
   Post Office Box 8483
                                            (cr)
   Gadsden AL 35902




District of South Carolina                                                                                                                 Page 9
Effective May 1, 2019                                 Chapter 13 Plan
         Case 19-03052-jw    Doc 7   Filed 06/06/19 Entered 06/06/19 13:25:38   Desc Main
                                     Document      Page 10 of 12
Debtor ___________________________________________             Case Number _______________________
  Steven Marques
                             (543654554)
  312 Shell Park Circle
                             (cr)
  Beaufort SC 29906




District of South Carolina                                                                  Page 10
Effective May 1, 2019                 Chapter 13 Plan
           Case 19-03052-jw          Doc 7     Filed 06/06/19 Entered 06/06/19 13:25:38                    Desc Main
                                               Document      Page 11 of 12
Debtor ___________________________________________                                   Case Number _______________________


                                              UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF SOUTH CAROLINA

IN RE:                                              )                CASE NO.

                                                    )

Address:                                            )        CHAPTER 13
                                                    )

Last Four Digits of Social Security No:             )

                                                    )

         Debtor(s)                                  )

_________________________________________)

                                             NOTICE OF OPPORTUNITY TO OBJECT



         The Debtor(s) in the above captioned case filed a Chapter 13 Plan on JUNE 6, 2019. The Plan is attached.
       Your rights may be affected by the plan. You should read the plan carefully and discuss it with your attorney, if you
have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one).
        Any objection to confirmation of the chapter 13 plan must be in writing filed with the Court at 1100 Laurel Street,
Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s) and any attorney for the debtor(s) no later than
21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a). Objections to confirmation may
be overruled if filed late or the objecting party fails to appear and prosecute the objection. If no objection is timely filed, the
plan may be confirmed by the Court without further notice.

       If you file an Objection, you or your attorney must attend the hearing scheduled by the court on confirmation of the
plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy Case. However, the
Court may set an earlier status hearing on any objection upon notice to the applicable parties.
        If you or your attorney do not take these steps, the court may determine that you do not oppose the terms or relief
sought in the plan and may enter an order confirming the plan.




Date:    JUNE 6, 2019                               /s/ Craig Joseph Poff_____

                                                    Craig Joseph Poff, Esq. #5212
                                                    704 Prince Street

                                                    Beaufort, South Carolina 29902

                                                    843-521-0995 pofflawoffice@aol.com




District of South Carolina                                                                                                Page 11
Effective May 1, 2019                           Chapter 13 Plan
         Case 19-03052-jw    Doc 7   Filed 06/06/19 Entered 06/06/19 13:25:38   Desc Main
                                     Document      Page 12 of 12
Debtor ___________________________________________             Case Number _______________________




District of South Carolina                                                                  Page 12
Effective May 1, 2019                Chapter 13 Plan
